Citation Nr: 0702731	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  94-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 10 percent, from November 
30, 1991, and in excess of 30 percent from January 21, 2004.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
November 1991.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which granted service connection for 
PTSD, evaluated as 10 percent disabling, effective November 
30, 1991.

The Board remanded this claim in March 1996, April 1999 and 
August 2003.  A March 2004 supplemental statement of the case 
assigned a 30 percent evaluation, effective January 21, 2004, 
the date of evidence showing entitlement.  The claims file is 
now associated with the St. Petersburg, Florida RO.  The case 
is before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that, from 
November 30, 1991, the veteran's PTSD did not result in 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; did not 
reduce her initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment; and did not result in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  

2.  The competent medical evidence demonstrates that, from 
January 21, 2004, the veteran's PTSD does not result in 
considerable impairment of her ability to establish or 
maintain effective or favorable relationships with people; 
does not so reduce her reliability, flexibility and 
efficiency levels as to result in considerable industrial 
impairment; and does not result in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation for PTSD in excess of 
10 percent, from November 30, 1991, and in excess of 30 
percent from January 21, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.132, Diagnostic Code 9411 (prior to November 7, 
1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The diagnostic criteria for evaluating mental disorders were 
revised effective November 7, 1996.  The timing of this 
change requires the Board to consider the claim under the 
pre-amended regulations for any period prior to the effective 
date of the amended diagnostic codes.  Thereafter, the Board 
must analyze the evidence dated after the effective date of 
the amended regulations and consider whether a rating higher 
than the pre-amended rating is warranted.  See VAOPGCPREC 7-
2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 10 percent evaluation for PTSD 
requires less than the criteria for the 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent disability rating contemplates a definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people; the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation is warranted 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired; 
by reason of psychoneurologic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  Diagnostic Code 9411 
(effective prior to November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the neuropsychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  In a precedent opinion, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board and the 
RO are bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 10 percent evaluation for PTSD under the 
General Rating Formula for Mental Disorders is warranted 
where the evidence shows occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  Diagnostic Code 9411 (from 
November 7, 1996).

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Diagnostic Code 9411 (from 
November 7, 1996).

A 50 percent evaluation is warranted by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411 (from November 7, 1996).

By definition, the Global Assessment of Functioning (GAF) 
scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2006).

As a general matter, the veteran's own contentions cannot 
support her claim for an initial increased evaluation.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
veteran herself is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, her assertions cannot 
constitute competent medical evidence that her service-
connected PTSD warrants an initial evaluation in excess of 10 
percent, from November 30, 1991, or in excess of 30 percent 
from January 21, 2004.

An Initial Evaluation in Excess of 10 percent, from November 
30, 1991

The report of a December 1992 VA examination sets forth the 
veteran's current subjective complaints and the results of 
objective examination.  The veteran was appropriately dressed 
and became very tearful when relating her in-service 
stressor, a personal assault.  She planned on getting 
additional education but was concerned about flashbacks when 
she was with men, when the weather was the same as at the 
time of the assault, and when she was intimate in any way 
with her husband.  The final diagnosis was that in some way 
the veteran was still experiencing a post-traumatic stress 
disorder.  The examiner noted that she needed follow-up care.  

The report of a February 1997 VA examination provides that 
the veteran was seen with her claims file.  She had been 
unemployed since the prior year.  She worked in security for 
the last 2-3 months.  She was not receiving active 
psychiatric treatment.  She lived with her husband and two 
children.  She complained of depression, drinking heavily and 
smoking a lot.  She said that she had to drink to overcome 
her fears, depression and isolation.  She forgot things she 
had to do and things she had done.  She reported problems 
with her husband.

On physical examination, the veteran was clean, adequately 
dressed and groomed, alert, and oriented in three spheres.  
Her mood was anxious and her affect was constricted.  
Attention was good, concentration and memory were fair, and 
speech was clear, coherent and very rapid.  She was not 
hallucinating and was not suicidal or homicidal.  Insight and 
judgment were fair.  She exhibited good impulse control.  She 
gave a history of head trauma twice during service and 
reported she forgot people she met.  

The Axis I diagnosis was PTSD, alcohol dependence, rule out 
alcohol induced amnestic disorder.  The Axis V GAF was 70.  
The examiner suggested that to properly asses the veteran's 
current neuropsychiatric condition and differentiate or 
describe the impairments due solely to PTSD, a psychological 
evaluation to clarify the suspected presence of an organic 
factor and a Social and Industrial Survey should be 
conducted.  

A February 1997 VA Social and Industrial Survey (Survey) 
provides that the veteran had worked from November 1994 to 
November 1995 and from June 1996 to March 1996 (sic).  She 
had undergone post-service psychiatric treatment for PTSD but 
was not currently in treatment.  She reported drinking 
alcohol, mostly in the evening, to deal with her emotional 
problems.  Her husband stated that she needed treatment 
because she was happy one moment then quarreling with him the 
next.  A neighbor was interviewed and said that the veteran 
was friendly and out-going.  She cared for her children well.  

A March 1997 note in the claims file provides that the VA 
psychological service declined to accept the veteran for a 
psychological evaluation.

Overall, these VA examination reports and the VA Survey fail 
to show that the veteran's PTSD warrants an initial 
evaluation in excess of 10 percent, from November 30, 1991, 
under any applicable criteria.  In so finding, the Board 
notes that neither the old nor the revised criteria are more 
favorable to the veteran.  

The VA examination reports and the VA Survey simply fail to 
show that the veteran's PTSD resulted in definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.  They also simply fail 
to show that the veteran's PTSD reduced her initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  Diagnostic Code 9411 (prior 
to November 7, 1996).  The veteran was married, took care of 
her children well, and acted appropriately with her neighbor.  

Similarly, the Survey fails to show that the veteran's PTSD 
resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Diagnostic Code 9411 (from 
November 7, 1996).  In this regard, there is no evidence to 
show, and the veteran has not asserted, that any periods of 
unemployment were due to PTSD.  

The veteran's 1997 GAF score of 70 also constitutes evidence 
against an initial evaluation in excess of 10 percent.  By 
definition, the GAF scale considers psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness, and does not include impairment in 
functioning due to physical (or environmental) limitations.  
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter 
DSM- IV]; 38 C.F.R. § 4.125 (2006).  

According to the GAF Scale, a score between 71 and 80 means 
that, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational or school 
functioning (e.g., temporarily falling behind in schoolwork) 
(emphasis in original).  A score of between 61 and 70 
represents some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships (emphasis in 
original).  DSM-IV at 32; 38 C.F.R. § 4.125.  DSM-IV at 32; 
38 C.F.R. § 4.125.  Thus, the veteran's score of 70 means 
that her PTSD symptoms were barely in the mild range and in 
fact were nearly transient and expected reactions to 
psychosocial stressors.  

Simply stated, the post-service medical record at this time 
provides evidence against this claim. 

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an initial evaluation in 
excess of 10 percent for PTSD, from November 30, 1991.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

An Initial Evaluation in Excess of 30 Percent, from January 
21, 2004 

The report of a January 2004 VA examination provides that the 
veteran's claims file was reviewed.  The veteran reported 
that she was currently not receiving any psychiatric 
treatment.  She had hit her husband when they were in fights.  
She reported much anger about the in-service assault.  She 
reported nightmares and said she no longer enjoyed sex with 
her husband.  She had become withdrawn and was afraid to open 
the door to strangers.  She had depression, anxiety, crying 
spells, poor energy and poor concentration.  They were of 
moderate-to-severe intensity and she had them nearly every 
day.  The veteran was currently working as a telemarketer and 
was able to do her job.  The veteran had been married for 14 
years and had three children.  She reported that she was 
going to get a divorce.  Her relationship with her children 
was somewhat distant.  She could not see them due to her 
alcoholism and she did not seem to have a lot of contact with 
her immediate family.  She had not seen her father in 10 
years but did have a few friends.  

Objectively, the veteran was dressed casually and was 
cooperative.  Mood was depressed, affect was tearful, speech 
was normal and there were no appreciable problems.  Thought 
process and content were normal.  There was no suicidal or 
homicidal ideation.  She was oriented in three spheres, 
insight and judgment were fair, and impulse control was fair.  
The veteran was working full time but appeared to be somewhat 
isolative and had few friends.  

The Axis I diagnosis was PTSD, alcohol dependence.  The Axis 
V GAF score was 50, she had moderate symptoms and was 
somewhat isolative.  The examiner stated that it was as 
likely as not that her alcohol dependence was related to her 
PTSD.  

Overall, the January 2004 VA examination report, while 
providing the basis for a finding of a 30 percent evaluation, 
is evidence against an initial evaluation in excess of 30 
percent from January 21, 2004.  The report simply fails to 
show that the veteran's PTSD results in considerable 
impairment of her ability to establish or maintain effective 
or favorable relationships with people; or that the symptoms 
of her PTSD so reduce her reliability, flexibility and 
efficiency levels as to result in considerable industrial 
impairment.  Diagnostic Code 9411 (effective prior to 
November 7, 1996).  This report also fails to show that the 
veteran has occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9411 (from November 7, 1996). 

The veteran's GAF score of 50 are found to constitute 
evidence against an initial evaluation in excess of 30 
percent, from January 21, 2004.  According to the GAF Scale, 
a score between 41 and 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job) (emphasis in original).  DSM-IV at 32; 38 
C.F.R. § 4.125.  

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an initial evaluation in 
excess of 30 percent for PTSD, from January 21, 2004.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In deciding the veteran's claim the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case). Id. 
at 126.  

The Board does not find evidence that the veteran's PTSD 
should be increased for any other separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the veteran filed the claim to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.
 
The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in January 2004; rating 
decisions dated in February 1993 and March 2004; a statement 
of the case dated in April 1993; and supplemental statements 
of the case dated in May 1998, February 2003 and March 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations (including the 
revised diagnostic criteria), and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor her representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)

The Board finds that the RO has ultimately provided all 
notice required by § 5103(a).  Therefore, any failure to make 
a specific request in the VCAA letter is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
conducted VA examinations with respect to the claims on 
appeal.  The Board scheduled the veteran for a hearing and 
sent notice of it to her last known address.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      

ORDER

An initial evaluation for PTSD in excess of 10 percent, from 
November 30, 1991, and in excess of 30 percent, from January 
21, 2004, is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


